DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 3rd to the last line – it is unclear what is meant by the phrase “to disable at least 
one of connection”.  It is suggested changing “disable” to “prevent”.
Claim 5, 3rd to the last line – it is unclear what is meant by the phrase “to disable at least 
one of connection”.  It is suggested changing “disable” to “prevent”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brugger et al. 2008/0228125.
In regard to claim 1, Brugger et al. discloses a blood circuit adapter set to be attached to first and second connectors (connectors disclosed in figs. 5A-5C) provided on a blood circuit placed outside of a body (see abstract where it states the tubing set is meant for use in hemodialysis), comprising:
a first adapter 174 having a first end and a second end, wherein when the first adapter is connected at the first end 174B thereof to the first connector 142 and connected at the second end 174A thereof to a first port provided outside the blood circuit, and the first adapter allows communication between the first connector and the first port in a liquid-tight manner; and
a second adapter 176 having a first end and a second end, wherein when the second adapter is connected at the first end 176B thereof to the second connector 152 and connected at the second end 176A thereof to a second port provided outside the blood circuit, and the second adapter allows communication between the second connector and the second port in a liquid- tight manner, wherein
the first connector and the second connector allow connection of puncture needles 18 of a type identical to each other, and
the second end 174A of the first adapter 174 and the second end 176A of the second adapter 176 have different structures to disable at least one of connection between the second 
In regard to claim 2, wherein a structure of the first end of the first adapter and a structure of the first end of the second adapter are identical to each other (the adapter kit would have two  adapters with one end having a triangle, where one would have a triangle end and an opposite square end and the other would have a triangle end and the opposite end would be a circular end, also see paragraph 89 where it states that the kit would have a plurality of adapters, of which only two are shown).
In regard to claim 3, wherein the second end of the first adapter and the second end of the second adapter have different shapes from each other (174A is different from 176A). 
In regard to claim 4, wherein the first adapter and the second adapter may be connected to the first and second ports in a state of being coupled to each other and integrated (see fig. 12a where adapters 115 and 117 are connected in series).
In regard to claim 5, Brugger et al. discloses a blood circuit comprising:
a blood line 112 placed outside of a body and in which blood flows;
a first connector 142 and a second connector 152 attached to the blood line; and which allow connection of puncture needles 18 of a type identical to each other;
a first adapter 174 having a first end and a second end, wherein when the first adapter is connected at the first end thereof to the first connector and connected at the second end thereof to a first port provided outside the blood circuit, and the first adapter allows communication between the first connector and the first port in a liquid-tight manner; and
a second adapter 176 having a first end and a second end, wherein when the second adapter is connected at the first end thereof to the second connector and connected at the second 
the second end 174A of the first adapter and the second end 176A of the second adapter have different structures to disable at least one of connection between the second end of the first adapter and the second port and connection between the second end of the second adapter and the first port.
In regard to claim 6, wherein the first connector 142 and the second connector 152 both allow connection of standard-based versatile puncture needles 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP ‘948, Potolsky, Urrutia, Segal, Mastropaolo, Mendels, Carrez, Yow, Levy, Fukuoka, Carlsson, Gutzler, Nakagawa and Schuler disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679